Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record to independent claims 1 & 15 are Domino (US Patent 9553619) and Khlat (US PGPub 20170047666).
As per the limitations of claim 1, Domino is closest with Figures 15 & 28, however the configuration of domino does not meet all of the limitations of the second path, as it does not provide for a matching circuit comprising a resonant circuit with the stated properties in claim 1, nor does Domino easily provide for the substitution of matching elements to provide said properties. Domino discloses in Fig. 28 a chain of low-pass/high-pass duplexer circuits formed as coupler circuits, such that a substitution with a resonant circuit in one of the coupler circuits was not seen to be obvious. Furthermore, the coupling circuits of Domino were disclosed to match to a desired impedance, and not to meet the impedance requirements of the limitations of claim 15. Khlat discloses a multiplexer comprising switches similar to the configurations of the claimed invention, but the inductor of Fig. 1 is not interpreted to be in a signal path of a matching circuit (not being in series), and furthermore Khlat does not disclose the impedance properties of claim 15. As such, the combined limitations found in each of claims 1 & 15 render the claims allowable over the closest prior art, and claims 2-14 & 16-20 are allowed as being dependent upon allowable claims 1 or 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Samuel S Outten/Examiner, Art Unit 2843